Citation Nr: 0639810	
Decision Date: 12/26/06    Archive Date: 01/05/07

DOCKET NO.  04-38 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for gastroesophaeal 
reflux disease (GERD).

2.  Entitlement to service connection for disability 
manifested by memory loss, to include as due to an 
undiagnosed illness or a medically unexplained chronic 
multisymptom illness.

3.  Entitlement to service connection for disability of the 
knees, to include as due to an undiagnosed illness or a 
medically unexplained chronic multisymptom illness.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1987 to September 
1987 and from January 1991 to May 1991.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a November 2002 rating decision of the Buffalo, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In December 2005, the veteran was afforded a hearing before a 
Decision Review Officer at the Buffalo RO.  A transcript of 
this hearing is of record.



REMAND

The Board notes that the veteran is seeking service 
connection for disabilities of the joints throughout his 
body, not just his knees.  The RO has limited its decision to 
disabilities of the knees.  In the Board's opinion, the issue 
of entitlement to service connection for disabilities of 
other joints should be addressed by the originating agency 
before the Board decides the bilateral knee issue.

The Board notes that although the veteran was provided VA 
examinations in response to his claims for service 
connection, the reports of these examinations are not 
adequate for adjudication purposes.  In this regard, the 
Board notes that the report of an October 2002 VA examination 
of the veteran's knees notes that there were discomfort on 
palpation of the popliteal space, bilaterally, and 
hyperextension deformity of both knees.  The examiner did not 
render a diagnosis or indicate whether these abnormalities 
are attributable an undiagnosed disease or a medically 
unexplained chronic multisymptom illness.

In addition, the opinions provided by the VA examiners in 
June 2001 with respect to the etiology of the veteran's GERD 
and memory loss are also inadequate.  Therefore, the Board 
finds that additional examinations are necessary.  

In light of these circumstances, the case is hereby REMANDED 
to the RO or the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:

1.  The RO or the AMC should send the 
veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2004), 
to include notification that he should 
submit any pertinent evidence in his 
possession.

2.  The RO or the AMC should then 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unable to obtain any 
pertinent evidence identified by the 
veteran, it should so inform the veteran 
and his representative and request them 
to provide the outstanding evidence.

3.  The veteran should be provided an 
examination by a physician with 
appropriate expertise to determine the 
nature and etiology of his GERD.  The 
claims folder, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner.

Any indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

In addition, based upon the examination 
results, review of the veteran's 
pertinent medical history, and with 
consideration of sound medical 
principles, the examiner should provide 
an opinion as to whether there is a 50 
percent or better probability that the 
veteran's GERD originated during his 
active duty or is otherwise etiologically 
related to his military service.

The examiner should set forth the 
complete rationale for the opinion.

4.  The RO or the AMC should arrange for 
the veteran to undergo VA examination(s) 
with regard to his claims for service 
connection for memory loss and joint pain 
as due to an undiagnosed illness.  The 
claims file, to include a complete copy 
of this REMAND, must be made available 
to, and be reviewed by, each physician 
designated to examine the veteran.

a.  The examiner should thoroughly review 
the claims file prior to completion of 
the examination report.

b.  The examiner should note reported 
symptoms claimed to represent chronic 
disability due to undiagnosed illness, 
specifically including memory loss and 
joint pain.  The examiner should conduct 
a comprehensive examination, and provide 
details about the onset, frequency, 
duration, and severity of all claimed 
symptoms and state what precipitates and 
what relieves them.  All objective 
indications of the claimed disabilities 
should be identified.

c.  The examiner should list all 
diagnosed conditions responsible for the 
claimed symptoms and state which symptoms 
are associated with each condition.  If 
all symptoms are associated with a 
diagnosed condition, additional 
specialist examinations for diagnostic 
purposes are not needed.  For each 
diagnosed condition, the examiner should 
render an opinion as to there is a 50 
percent or better probability that the 
disability is etiologically related to 
the veteran's active military service.  
The examiner should set forth the 
complete rationale for each opinion.

d.  If there are any symptoms that are 
not determined to be associated with a 
known clinical diagnosis, further 
specialist examinations will be required 
to address these findings, and should be 
ordered by the primary examiner.

e.  In such instances, the examiner 
should provide the specialist with all 
examination reports and test results, 
specify the relevant symptoms that have 
not been attributed to a known clinical 
diagnosis and request that the specialist 
determine which of these, if any, can be 
attributed in this veteran to a known 
clinical diagnosis and which, if any, 
cannot be attributed in this veteran to a 
known clinical diagnosis.

For each diagnosed condition, the 
examiner should render an opinion as to 
whether there is a 50 percent or better 
probability that such disability is 
etiologically related to the veteran's 
active military service.  The supporting 
rationale for all opinions expressed must 
be provided.

5.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

6.  Then, the RO or the AMC should 
adjudicate the veteran's claim for 
service connection for disabilities of 
joints other than the knees and inform 
him of his appellate rights with respect 
to this decision.

7.  It should then readjudicate the 
issues on appeal based on a de novo 
review of the record.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO or the AMC 
should issue a supplemental statement of 
the case and afford the veteran and his 
representative an appropriate opportunity 
to respond before the case is returned to 
the Board for further appellate action.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.

No action is required of the appellant until he is otherwise 
notified but he has the right to submit additional evidence 
and argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Shane A. Durkin
Veterans Law Judge
 Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


